DETAILED ACTION
Claims 1-8 and 10-21, submitted on August 9, 2019, are pending in the application.  Claims 1-8 and 15-19 are withdrawn.  Claims 10-14 and 20-21 are rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method for treating an inflammatory, metabolic, fibrotic, or cholestatic disease, in the reply filed on January 11, 2021, is acknowledged.  Claims 1-8 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or link-ing claim.  Election was made without traverse, so the examiner suggests that the withdrawn claims, which are not eligible for rejoinder, be cancelled.  See MPEP 821.04.  
Claim Objections 
Claims 10 and 20-21 are objected to because they refer to the subject matter of with-drawn claims.  “Where possible, claims are to be complete in themselves.”  See, e.g., MPEP 2173.05(s).  The reference to claims 1-3, respectively, in claims 10 and 20-21 is simply for appli-cant’s convenience, which is improper inasmuch as these claims will not be considered for rejoin-der (see “Election/Restrictions,” above).  Appropriate correction is required.  
Claim Rejections – 35 USC § 112 
The following is a quotation of the first and second paragraphs of 35 U.S.C. 112:  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  

Claim 10-14 and 20-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, as well as 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The claims contain indefinite subject matter, namely, “an analogue” of cenicriviroc (CVC), that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.”  See MPEP 2163(I).  There are no definitions, words, structures, figures, diagrams, formulas, or examples in appli-cant’s specification of such an “analogue,” and the search of the prior art reveals that this term does not have an accepted meaning in this context.  For example, it is unclear whether an “analogue” must have a similar chemical structure as cenicriviroc, similar biological activity, or both—or perhaps neither is required.  The examiner suggests that “analogue” be deleted from the claims.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 10-14 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefebvre (WO 2016/040860 A1).  
Lefebvre (cited in applicant’s IDS) discloses “cenicriviroc combination therapy for the treatment of fibrosis” (see the title of the document), including “a method of treating fibrosis or a fibrotic disease or condition in a subject in need thereof comprising co-administering to the subject a therapeutically effective amount of cenicriviroc or a salt or solvate thereof; and one or more additional active agents,” such as “a peroxisome proliferator-activated receptor alpha, gamma, and delta (PPAR-a, -γ , and -δ) agonist” (para. 0004).  A example of such a PPAR agonist is 2-[2,6-dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1-(E)-propenyl]phenoxyl]-2-methylpropan-oic acid (para. 0004), i.e., elafibranor,1 illustrated below:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
It also discloses using this combination of drugs for treating liver fibrosis associated with non-alcoholic steatohepatitis (NASH) and non-alcoholic fatty liver disease (NAFLD) (para. 0005), as well as many of the other diseases within the meaning of instant claims 11-14 (see “Embodiments of Therapeutic Utilities” at para. 0084-96).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,2 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 CAS Reg. No. 923978-27-2, also known as GFT-505 (see the attached REGISTRY record for this compound) 
        2 formerly “Theodore R. West”